Motion granted and Order filed August 4, 2022.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                  NO. 14-22-00404-CV
                                       ____________

     DAVID CANALES, JR., INDIVIDUALLY AND AS NEXT FRIEND OF
    DAVID ADRIAN CANALES; AND ANGIE MARIE CANALES, Appellants

                                              V.

                  EDWARD CURTIS VANDENBERG, Appellee


                      On Appeal from the 239th District Court
                             Brazoria County, Texas
                           Trial Court Cause No. 71132

                                         ORDER

       Before the court is the Canales parties’ motion to transfer the reporter’s record
from a prior interlocutory appeal.1 We grant the motion. The clerk of this court is


1
  Vandenberg filed a response indicating he does not oppose the motion but that he paid for the
entirety of the reporter’s records. The bill of costs in case number 14-17-00542-CV, however,
indicates that “ANT” (“David Canales, Jr., both Individually and as Next Friend of David Adrian
Canales and Angie Marie Canales”) paid $4,234.37 for the reporter’s record. Because the
directed to transfer the original and supplemental reporter’s records from case
number 14-17-00542-CV and file them in this appeal.

                                            PER CURIAM

Panel Consists of Justices Zimmerer, Spain, and Poissant.




reporter’s records were already taxed as a cost of appeal in case number 14-17-00542-CV, we will
not tax them as a cost of appeal for a second time in this current appeal.

                                               2